UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6154


CAESAREA DEVELLE JAMES, JR.,

                Petitioner - Appellant,

          v.

ANNE MARY CARTER, The Warden of MCI           of   the   Federal
Correctional Institution of Morgantown,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00042-JPB-JES)


Submitted:   June 18, 2015                 Decided:   August 4, 2015


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Caesarea Develle James, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Caesarea Develle James, Jr., a federal prisoner, seeks to

appeal    the    district    court’s    order    accepting       the    magistrate

judge’s recommendation and denying relief on James’ 28 U.S.C.

§ 2241 (2012) petition.           In a civil case in which the United

States or its officer or agency is a party, parties have 60 days

following the entry of the district court’s final judgment or

order in which to file a notice of appeal.                      Fed. R. App. P.

4(a)(1)(B).      However, if a party moves for an extension of time

to appeal within 30 days after expiration of the original appeal

period    and    demonstrates     excusable     neglect    or    good    cause,   a

district court may extend the time to file a notice of appeal.

Fed. R. App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d

899, 900–01 (4th Cir. 1989).

      The district court’s final order was entered on October 29,

2014.     James filed his notice of appeal after the expiration of

the     60-day   appeal     period    but   possibly      within       the   30-day

excusable    neglect      period. *    Because    James’    notice      of   appeal

offered some excuse for his untimeliness, we construe it as a



      *Pursuant to Houston v. Lack, 487 U.S. 266 (1988), James’
notice of appeal is deemed filed when he deposited it with
prison officials for mailing.   Id. at 276.  James did not date
his notice of appeal; however, the postmark date is January 29,
2015. It is possible that James timely deposited it for mailing
on January 28, 2015, or before.



                                        2
request   for     an    extension     of   time     accompanying   his    notice   of

appeal.     Accordingly, we remand this case to the district court

for the limited purpose of determining whether James’ motion for

extension of time was timely filed and, if so, whether he has

demonstrated      excusable      neglect       or   good   cause   warranting      an

extension    of        the   60-day    appeal       period.    The       record,   as

supplemented, will then be returned to this court for further

consideration.

                                                                            REMANDED




                                           3